     Robert A. Rabbat (NV State Bar No. 12633)
 1
     ENENSTEIN PHAM & GLASS, LLP
 2   11920 Southern Highlands Parkway, Suite 103
     Las Vegas, Nevada 89141
 3   Telephone: (702) 468-0808
     Email: rrabbat@enensteinlaw.com
 4
 5   Brian T. Hafter (CA State Bar No. 173151)
     (pro hac vice application pending)
 6   RIMON P.C.
     One Embarcadero Center #400
 7
     San Francisco, CA 94111
 8   Telephone: (415) 810-8403
     Email: brian.hafter@rimonlaw.com
 9
10   Attorneys for Defendants
     CASE MANDEL, TRINIDAD CONSULTING, LLC
11   and TRINIDAD MANAGEMENT, LLC f/d/b/a
     CANNADIPS, LLC
12
13                                UNITED STATES DISTRICT COURT
14                                        DISTRICT OF NEVADA
15
16    SOLACE ENTERPRISES, LLLP, d/b/a ÆTHER              Case No.: 2:20-cv-00455
      GARDENS, a Nevada limited liability limited
17    partnership,                                       STIPULATION AND ORDER
                                                         EXTENDING TIME FOR
18
                            Plaintiff,                   DEFENDANTS CASE MANDEL,
19                                                       TRINIDAD CONSULTING, LLC, AND
      vs.                                                TRINIDAD MANAGEMENT, LLC
20                                                       F/D/B/A CANNADIPS, LLC TO FILE
      CASE MANDEL, an individual,                        RESPONSE TO PLAINTIFF’S
21
      TRINIDAD CONSULTING, LLC, a California             COMPLAINT
22    limited liability company, and TRINIDAD
      MANAGEMENT, LLC f/d/b/a CANNADIPS,
23    LLC, a California limited liability company,
24
                            Defendants.
25
26
27
                                                     1
28      STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR DEFENDANTS CASE MANDEL,
     TRINIDAD CONSULTING, LLC, AND TRINIDAD MANAGEMENT, LLC F/D/B/A CANNADIPS, LLC TO FILE
                                      RESPONSE TO COMPLAINT
                              Solace Enterprises, LLLP v. Case Mandel, et al.
                                         Case No. 2:20-cv-00455
 1          Plaintiff SOLACE ENTERPRISES, LLLP, d/b/a ÆTHER GARDENS (“Plaintiff”) and
 2   Defendants CASE MANDEL, TRINIDAD CONSULTING, LLC, and TRINIDAD
 3   MANAGEMENT, LLC f/d/b/a CANNADIPS, LLC (“Defendants”) by and through their respective
 4   counsel of record, hereby stipulate and agree, with the Court’s approval, as follows:
 5                                               RECITALS
 6
            WHEREAS, Plaintiff filed a complaint (“Complaint”) in this action initiating Case No. 2:20-
 7
     cv-00455 on March 4, 2020 (See ECF No. 1.);
 8
            WHEREAS, Plaintiff accepted service of the Complaint on March 4, 2020;
 9
            WHEREAS, Defendants’ deadline to answer or otherwise respond to Plaintiff’s Complaint is
10
     currently March 25, 2020;
11
            WHEREAS, Plaintiff agrees to an extension until April 3, 2020 for Defendants to respond to
12
     the Complaint due to ongoing settlement discussions;
13
            WHEREAS, the Defendants have not previously sought any extensions of time to respond to
14
15   the Complaint;

16          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties, through

17   their counsel, as follows:

18             Defendants shall file their response to the Complaint by or on April 3, 2020.

19   SO STIPULATED.
20
21   DATED: March 13, 2020                                 ENENSTEIN PHAM & GLASS, LLP
22
                                                           By: _/s/ Robert A. Rabbat_________
23                                                         Robert A. Rabbat (NV State Bar No. 12633)
24                                                         Attorneys for Defendants
25                                                         CASE MANDEL, TRINIDAD CONSULTING,
                                                           LLC, and TRINIDAD MANAGEMENT, LLC
26                                                         f/d/b/a CANNADIPS, LLC
27
                                                       2
28       STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR DEFENDANTS CASE MANDEL,
      TRINIDAD CONSULTING, LLC, AND TRINIDAD MANAGEMENT, LLC F/D/B/A CANNADIPS, LLC TO FILE
                                       RESPONSE TO COMPLAINT
                               Solace Enterprises, LLLP v. Case Mandel, et al.
                                          Case No. 2:20-cv-00455
 1   DATED: March 13, 2020                         RIMON P.C.
 2
 3                                                 By:    /s/ Brian T. Hafter
                                                   Brian T. Hafter (CA State Bar No. 173151)
 4                                                 (pro hac vice application pending)
 5                                                 Attorneys for Defendants
 6                                                 CASE MANDEL, TRINIDAD CONSULTING,
                                                   LLC, and TRINIDAD MANAGEMENT, LLC
 7                                                 f/d/b/a CANNADIPS, LLC
 8
 9   DATED: March 13, 2020                         GREENSPOON MARDER LLP
10
                                                   By: _/s/ Phillip A. Silvestri________
11                                                 Phillip A. Silvestri (NV State Bar No. 11276)
12                                                 Attorneys for Plaintiff
13                                                 SOLACE ENTERPRISES, LLLP, d/b/a
                                                   ÆTHER GARDENS
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               3
28      STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR DEFENDANTS CASE MANDEL,
     TRINIDAD CONSULTING, LLC, AND TRINIDAD MANAGEMENT, LLC F/D/B/A CANNADIPS, LLC TO FILE
                                      RESPONSE TO COMPLAINT
                              Solace Enterprises, LLLP v. Case Mandel, et al.
                                         Case No. 2:20-cv-00455
 1   DATED: March 13, 2020                         PERLMAN, BAJANDAS, YEVOLI &
                                                   ALBRIGHT, PL
 2
 3
 4                                                 By: _/s/ Paul D. Turner________________
                                                           Paul D. Turner (Florida Bar No. 121690)
 5
                                                   (pro hac vice application to be submitted)
 6
                                                   Attorneys for Plaintiff
 7                                                 SOLACE ENTERPRISES, LLLP, d/b/a
                                                   ÆTHER GARDENS
 8
 9
10
11
12
13                                                 IT IS SO ORDERED:

14
15
16
17                                                 UNITED STATES MAGISTRATE JUDGE

18
                                                              3-18-2020
19                                                 DATED:

20
21
22
23
24
25
26
27
                                               4
28      STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR DEFENDANTS CASE MANDEL,
     TRINIDAD CONSULTING, LLC, AND TRINIDAD MANAGEMENT, LLC F/D/B/A CANNADIPS, LLC TO FILE
                                      RESPONSE TO COMPLAINT
                              Solace Enterprises, LLLP v. Case Mandel, et al.
                                         Case No. 2:20-cv-00455
